Case 2:19-cv-00290-RSL Document 318-1 Filed 07/31/20 Page 1 of 7




                  Exhibit A
              Case 2:19-cv-00290-RSL Document 318-1 Filed 07/31/20 Page 2 of 7



 1                                                           The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
     BRUCE CORKER d/b/a RANCHO ALOHA;
 9   COLEHOUR BONDERA and MELANIE
     BONDERA, husband and wife d/b/a              CIVIL ACTION NO. 2:19-cv-00290
10   KANALANI OHANA FARM; and ROBERT
     SMITH and CECELIA SMITH, husband and         NOTICE OF DEPOSITION OF COSTCO
11   wife d/b/a SMITHFARMS, on behalf of          WHOLESALE CORPORATION UNDER
     themselves and others similarly situated,    FEDERAL RULE OF CIVIL
12                                                PROCEDURE 30(b)(6)
                       Plaintiffs,
13
             v.
14
     COSTCO WHOLESALE CORPORATION, a
15   Washington corporation; AMAZON.COM,
     INC., a Delaware corporation; HAWAIIAN
16   ISLES KONA COFFEE, LTD., LLC, a
     Hawaiian limited liability company; COST
17   PLUS/WORLD MARKET, a subsidiary of
     BED BATH & BEYOND, a New York
18   corporation; BCC ASSETS, LLC d/b/a
     BOYER’S COFFEE COMPANY, INC., a
19   Colorado corporation; L&K COFFEE CO.
     LLC, a Michigan limited liability company;
20   MULVADI CORPORATION, a Hawaii
     corporation; COPPER MOON COFFEE, LLC,
21   an Indiana limited liability company; GOLD
     COFFEE ROASTERS, INC., a Delaware
22   corporation; CAMERON’S COFFEE AND
     DISTRIBUTION COMPANY, a Minnesota
23   corporation; PACIFIC COFFEE, INC., a
     Hawaii corporation; THE KROGER CO., an
24   Ohio corporation; WALMART INC., a
     Delaware corporation; BED BATH &
25   BEYOND INC., a New York corporation;
     ALBERTSONS COMPANIES INC., a
26   Delaware Corporation; SAFEWAY INC., a
     Delaware Corporation; MNS LTD., a Hawaii

      NOTICE OF DEPOSITION OF COSTCO WHOLESALE                      KARR TUTTLE CAMPBELL
      CORPORATION UNDER FEDERAL RULE OF CIVIL                      701 Fifth Avenue, Suite 3300
      PROCEDURE 30(b)(6) - 1                                        Seattle, Washington 98104
                                                                           Main: (206) 223 1313
      (Civil Action No. 2:19-cv-00290-RSL)                                  Fax: (206) 682 7100
      #1324621 v2 / 72448-001
              Case 2:19-cv-00290-RSL Document 318-1 Filed 07/31/20 Page 3 of 7



 1   Corporation; THE TJX COMPANIES d/b/a T.J.
     MAXX, a Delaware Corporation;
 2   MARSHALLS OF MA, INC. d/b/a
     MARSHALLS, a Massachusetts corporation;
 3   SPROUTS FARMERS MARKET, INC. a
     Delaware corporation;
 4
                       Defendants.
 5

 6   TO:              COSTCO WHOLESALE CORPORATION

 7   AND TO:          ALL PARTIES AND THEIR COUNSEL OF RECORD

 8           YOU ARE HEREBY NOTIFIED that Plaintiffs will take the deposition of Defendant

 9   Costco Wholesale Corporation (“Costco”) at the time and place stated below:

10           WITNESS:           Costco Wholesale Corporation

11           DATE:              Monday, August 3, 2020

12           TIME:              9:30 a.m. (PST)

13           LOCATION: The deposition will occur remotely, using a secure web-based deposition

14   option offered by a court reporting service that will provide remote access for those parties wishing

15   to participate in the deposition by video or telephone. The deposition will be recorded via video

16   and stenographic means. The oath will be administered to the deponent(s) remotely. The

17   deposition will be conducted using a paperless exhibit display process provided by the court

18   reporting service.

19           PLEASE TAKE FURTHER NOTICE, that said person to be examined is required to

20   produce at such examination any and all documents and records examined by the witness in

21   preparation for deposition and/or referenced to and/or relied upon in said person’s deposition.

22           Pursuant to Federal Rule of Civil Procedure 30(b)(6), Costco is hereby required to

23   designate one or more officers, directors, managing agents, or other persons who consent to testify

24   on Costco’s behalf regarding the matters listed in Exhibit A attached hereto.

25   //

26   //

     //
      NOTICE OF DEPOSITION OF COSTCO WHOLESALE                                  KARR TUTTLE CAMPBELL
      CORPORATION UNDER FEDERAL RULE OF CIVIL                                  701 Fifth Avenue, Suite 3300
      PROCEDURE 30(b)(6) - 2                                                    Seattle, Washington 98104
                                                                                       Main: (206) 223 1313
      (Civil Action No. 2:19-cv-00290-RSL)                                              Fax: (206) 682 7100
      #1324621 v2 / 72448-001
             Case 2:19-cv-00290-RSL Document 318-1 Filed 07/31/20 Page 4 of 7



 1          DATED this 23rd day of June, 2020.
 2                                     KARR TUTTLE CAMPBELL, P.S.
 3                                     /s/ Nathan T. Paine
                                       Paul Richard Brown, WSBA #19357
 4                                     Nathan T. Paine, WSBA #34487
                                       Daniel T. Hagen, WSBA #54015
 5                                     Andrew W. Durland, WSBA #49747
                                       Joshua M. Howard, WSBA #52189
 6                                     701 Fifth Avenue, Suite 3300
                                       Seattle, Washington 98104
 7                                     Telephone: (206) 223-1313
                                       Email: pbrown@karrtuttle.com
 8                                             npaine@karrtuttle.com
                                               dhagen@karrtuttle.com
 9                                             adurland@karrrtuttle.com
                                               jhoward@karrtuttle.com
10
                                       LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
11
                                       /s/ Daniel E. Seltz
12                                     Jason L. Lichtman (pro hac vice)
                                       Daniel E. Seltz (pro hac vice)
13                                     250 Hudson Street, 8th Floor
                                       New York, NY 10013-1413
14                                     Telephone: (212) 355-9500
                                       Email: jlichtman@lchb.com
15                                     dseltz@lchb.com
16                                     Andrew Kaufman (pro hac vice)
                                       222 Second Avenue South, Suite 1640
17                                     Nashville, TN 37201
                                       Telephone: (615) 313-9000
18                                     Email: akaufman@lchb.com
19                                     Michael W. Sobol (pro hac vice)
                                       275 Battery Street
20                                     San Francisco, CA 94111
                                       Telephone: (415) 956-1000
21                                     Email: msobol@lchb.com
22                                     Attorneys for the Plaintiffs and the Proposed Class
23

24

25

26


     NOTICE OF DEPOSITION OF COSTCO WHOLESALE                             KARR TUTTLE CAMPBELL
     CORPORATION UNDER FEDERAL RULE OF CIVIL                              701 Fifth Avenue, Suite 3300
     PROCEDURE 30(b)(6) - 3                                                Seattle, Washington 98104
                                                                                  Main: (206) 223 1313
     (Civil Action No. 2:19-cv-00290-RSL)                                          Fax: (206) 682 7100
     #1324621 v2 / 72448-001
              Case 2:19-cv-00290-RSL Document 318-1 Filed 07/31/20 Page 5 of 7



 1                                               EXHIBIT A
 2   Definitions
 3
              All capitalized terms have the meanings given them in the Definitions section of Plaintiffs’
 4
     previously served Interrogatories and Requests for Production of Documents to Defendants. To
 5
     avoid ambiguity, please note: (1) the singular form of a noun or pronoun includes its plural form,
 6

 7   and vice versa. The use of any masculine or feminine pronoun includes both the feminine and the

 8   masculine; (2) The use of a verb tense in any tense is to be construed as the use of the verb in all

 9   other tenses, whenever necessary to bring into scope of the Topic any information that might
10
     otherwise be construed to fall outside the scope; (3) “And” and “or” are terms of inclusion, not
11
     exclusion. They shall be construed either disjunctively or conjunctively as necessary to bring
12
     within scope any Topic that might otherwise be construed to be outside its scope; and (4) undefined
13
     words have the same meaning as they have in Merriam-Webster’s online dictionary, available at
14

15   https://www.merriam-webster.com/.

16   Topics
17       1. Costco’s supply chain for coffee that it markets, sells, or distributes with a Kona Label.
18
     For example, this Topic includes the volumes of coffee that Costco purchases each month, the cost
19
     of such coffee, the country and region from which Costco purchases such coffee, the Identity of
20
     the persons or entities from whom coffee is purchased, the agreements and contracts entered into
21

22   with the persons or entities from whom coffee is purchased, the process of selecting the persons

23   or entities from whom coffee is purchased and any related contract negotiations, and the percentage

24   of coffee from any particular country and region that is used in coffee marketed, sold, or distributed
25   with a Kona Label.
26
         2. Costco’s sale and distribution of coffee with a Kona Label. For example, this Topic

      NOTICE OF DEPOSITION OF COSTCO WHOLESALE                                   KARR TUTTLE CAMPBELL
      CORPORATION UNDER FEDERAL RULE OF CIVIL                                   701 Fifth Avenue, Suite 3300
      PROCEDURE 30(b)(6) - 4                                                     Seattle, Washington 98104
                                                                                        Main: (206) 223 1313
      (Civil Action No. 2:19-cv-00290-RSL)                                               Fax: (206) 682 7100
      #1324621 v2 / 72448-001
              Case 2:19-cv-00290-RSL Document 318-1 Filed 07/31/20 Page 6 of 7



 1   includes processes employed for sales and distribution, the volumes of coffee with a Kona Label
 2   that Costco sells or distributes each month, the revenue that Costco makes from such sales or
 3
     distribution, the profit that Costco makes from such sales or distribution, the Identity of the persons
 4
     or entities to whom coffee is sold, and the percentage of coffee originating in any particular country
 5
     and region that is sold or distributed with a Kona Label.
 6

 7       3. Costco’s advertising and marketing of coffee with a Kona Label. For example, this Topic

 8   includes Costco’s expenditures on advertising and marketing, the content of such advertising and

 9   marketing, the geographic locations in which Costco’s advertising and marketing uses the word
10
     “Kona,” the marketing and advertising channels in which Costco uses the word “Kona,” and
11
     Costco’s decision to use the word “Kona” in advertising and marketing.
12
         4. Costco’s processes for knowing and tracking the contents of coffee sold or distributed with
13
     a Kona Label, including its recall plan(s), supply chain program(s), inventory cycle(s), EIN
14

15   designations, and SKU data.

16       5. Costco’s answers and responses to Plaintiffs’ Interrogatories and Requests for Production.
17       6. Costco’s document retention policies and efforts to preserve, search for, and produce
18
     documents requested in discovery in this litigation.
19
         7. Costco’s fraud detection policies and procedures which it uses to prevent the selling of
20
     counterfeit products through Costco stores.
21

22       8. The Identity and responsibilities of any employees, shareholders, board members, owners,

23   contractors, or other agents who perform functions related to Costco’s purchase, sale, or

24   distribution of coffee with a Kona Label.
25       9. Customer feedback regarding “Kona” labeled products sold by or through Costco,
26
     including any complaints related to the geographic origin of coffee.

      NOTICE OF DEPOSITION OF COSTCO WHOLESALE                                   KARR TUTTLE CAMPBELL
      CORPORATION UNDER FEDERAL RULE OF CIVIL                                    701 Fifth Avenue, Suite 3300
      PROCEDURE 30(b)(6) - 5                                                      Seattle, Washington 98104
                                                                                         Main: (206) 223 1313
      (Civil Action No. 2:19-cv-00290-RSL)                                                Fax: (206) 682 7100
      #1324621 v2 / 72448-001
              Case 2:19-cv-00290-RSL Document 318-1 Filed 07/31/20 Page 7 of 7



 1                                     CERTIFICATE OF SERVICE
 2
             I, Christopher L. Dickie, affirm and state that I am employed by Karr Tuttle Campbell, P.S.
 3
     in King County, in the State of Washington. I am over the age of 18 and not a party to the within
 4
     action. My business address is: 701 Fifth Avenue, Suite 3300, Seattle, WA 98104. On this day, I
 5
     caused the foregoing to be served on the parties by e-mail.
 6
             I declare under penalty of perjury that the foregoing is true and correct, to the best of my
 7
     knowledge.
 8
                      Dated this 23rd day of April 2020, at Seattle, Washington.
 9
                                                         KARR TUTTLE CAMPBELL, P.S.
10

11                                                 By: /s/ Christopher L. Dickie
                                                       Christopher L. Dickie, Paralegal
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


      NOTICE OF DEPOSITION OF COSTCO WHOLESALE                                 KARR TUTTLE CAMPBELL
      CORPORATION UNDER FEDERAL RULE OF CIVIL                                 701 Fifth Avenue, Suite 3300
      PROCEDURE 30(b)(6) - 6                                                   Seattle, Washington 98104
                                                                                      Main: (206) 223 1313
      (Civil Action No. 2:19-cv-00290-RSL)                                             Fax: (206) 682 7100
      #1324621 v2 / 72448-001
